Citation Nr: 1132028	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a lumbosacral spine disability.  

3.  Entitlement to service connection for a bilateral elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Degenerative joint disease of the Veteran's knees was not shown until many years after his active duty and has not been found to be causally or etiologically related to such service.

2.  Degenerative joint disease of the Veteran's lumbosacral spine was not shown until many years after his active duty and has not been found to be causally or etiologically related to such service.

3.  At no time during the current appeal has probative evidence of record shown the presence of a bilateral elbow disability.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by active service, nor may arthritis of these joints be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 

2.  A lumbosacral spine disability was not incurred in or aggravated by active service, nor may arthritis of the lumbosacral spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 
3.  A bilateral elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With regard to the service connection claims on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A pre-decisional letter sent to the Veteran in February 2007 fully satisfied the duty to notify provisions pertaining to these issues.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, that correspondence notified the Veteran of the information and evidence necessary to substantiate his service connection claims; which evidence, if any, he should obtain; which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Further, the Veteran's service and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the Veteran was afforded pertinent VA examinations in April 2007, regarding his claims for service connection for bilateral knees and lumbosacral spine disabilities.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as they were predicated on a review of the claims folder and medical records contained therein, contain a description of the history of the disability at issue, and document and consider the Veteran's complaints and symptoms.

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for a bilateral elbow disability.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As will be discussed further below, the Board finds that such an examination is not warranted prior to adjudication of the Veteran's elbow claim because there is no credible evidence of an elbow disability at any time during the current appeal that is related to his service.  

Accordingly, the Board finds that VA's duty to assist the Veteran with regard to the issues on appeal has been met.  Thus, the Board finds that there is no indication in the record that any additional evidence relevant to these claims is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran contends that his current knee, low back, and elbow disabilities are related to his service.  In this regard, service treatment records show multiple notations of treatment for the knees, low back, and elbows.  

Specifically with regard to the Veteran's knees, the Board notes that a July 1978 treatment record shows complaints of a left knee injury, to include a bruised patella.  Also, a September 1980 record notes bilateral knee pain when kneeling.  An October 1980 record indicates complaints of left knee pain with no recent injury.  The record indicates a broken left knee five years prior.  X-ray findings for the left knee were normal.  

Regarding the Veteran's spine, service treatment records show that the Veteran complained of back pain in July 1981, when he was diagnosed with muscle strain.  In January 1982, the Veteran presented with complaints of low back pain after falling down a flight of stairs.

Regarding the Veteran's elbows, a March 1976 service entrance examination report noted a prior fracture of the right elbow in 1975 without residual deformity or disability.  A September 1980 record shows a history of bursitis in the right elbow and a history of fracture of both elbows playing high school football.  A March 1981 treatment record shows complaints of slight tenderness in the right elbow (due to a fall) with slight edema, difficulty bending the elbow, and bruising.  A May 1984 X-ray report notes a strained right elbow after falling.

Post-service treatment records, from 2006 to 2007, show X-ray evidence of osteoarthritis in the knees and lumbosacral spine.  Additionally, the records show multiple complaints of pain and limitation in the knees and spine.  The post-service treatment records show no complaints of or treatment for the elbows.

In April 2007, the Veteran was afforded a VA examination of his knees and spine.  The examiner reviewed the Veteran's service treatment records and noted the evidence of multiple inservice injuries of, and treatment for, the knees and lumbar spine.  Following the examination, the examiner diagnosed osteoarthritis of the Veteran's knees and lumbar spine and opined that these disabilities were not as least as likely as not related to the Veteran's service.  The examiner reasoned that these disabilities were more likely related to the Veteran's morbid obesity and to the aging process-in the 25 years since his service discharge.

	A.  Knees And Low Back

Initially, with regard to the Veteran's knee complaints, the Board once again acknowledges the October 1980 service treatment record which reflects the Veteran's complaints of left knee pain with no recent injury.  This report does note, however, that the Veteran had broken his left knee approximately five years prior.  In any event, the service enlistment examination shows no abnormality concerning the Veteran's left knee (and, indeed, his right knee as well).  Accordingly, the Board finds that the Veteran was sound on service enlistment.  
Furthermore, the evidence of record shows a current diagnosis of osteoarthritis of the Veteran's knees and lumbosacral spine.  However, the question remains as to whether these disorders are related to the Veteran's military service.  See Pond, supra.  In this regard, the Board finds a lack of a probative medical nexus.  

As previously discussed herein, in an uncontradicted medical opinion, the April 2007 VA examiner opined that the osteoarthritis of the Veteran's knees and lumbar spine was not as least as likely as not related to his service.  Rather, the examiner believed that these disabilities were more likely related to the Veteran's morbid obesity and to the aging process-in the 25 years since his service discharge.  

The Board finds that this opinion is fully adequate and the most probative medical opinion of record as it was based on a complete review of the claims file and the accurate history provided therein and provides a thorough opinion based on that review and on the medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); & Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Additionally, the VA examiner's opinion provides supporting rationale, and his conclusion is consistent with the evidence of record, which does not show a diagnosis of bilateral knee or lumbosacral spine disabilities until nearly 25 years after discharge from active duty, despite several in-service episodes of treatment for knee and low back complaints.  

In reaching this conclusion, the Board has considered the Veteran's contentions relating his bilateral knee and lumbar spine disorders to service.  While the Board finds the Veteran's assertions as to the specific problems that he experiences with his knees and low back to be competent, his contentions as to the etiology of his diagnosed bilateral knee and lumbosacral spine disabilities are not competent.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Importantly, the Veteran's contention that his current bilateral knee and lumbar spine disorders are related to service is unsupported by the record.  Although service treatment records show multiple notations of inservice injury and treatment for both knees and the lumbar spine, the Board observes that there is a nearly 25 year evidentiary gap between active service and the earliest X-ray findings of the Veteran's bilateral knee and lumbar spine disorders.  Indeed, VA treatment records dated in 2006 show the first objective evidence of complaints of, and treatment for, bilateral knees and lumbar spine problems.  Also, a May 2006 VA X-ray report showed the first evidence of osteoarthritis in the Veteran's knees, and a January 2007 X-ray report showed the first findings of degenerative changes in his lumbar spine.  Also, the Veteran did not relate these disorders to service until after he filed a claim for service connection in 2007.  

This absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Moreover, the Veteran has not asserted a continuity of knee or low back symptomatology since service.  In fact, he first filed a claim for service connection for these conditions in 2007, many years after active duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral knee and lumbosacral spine disabilities.  Thus, the benefit-of-the-doubt rule does not apply, and these service connection claims must, therefore, be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

	B.  Bilateral Elbows

As previously discussed herein, despite the in-service episodes of elbow treatment, post-service medical records illustrate that, at no time during the current appeal, has the Veteran been diagnosed with a bilateral elbow disability.  Further, lay complaints of joint pain alone cannot be considered to be reflective of a chronic underlying disorder capable of being service connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral elbow disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

In reaching this conclusion, the Board has also considered the Veteran's contentions in support of this service connection claim.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue is one of complex medical causation or diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Here, however, the Board finds that the Veteran's lay assertions that he has a current chronic bilateral elbow disability are not competent.  

As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply.  The Veteran's service connection claim must, therefore, be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a lumbosacral spine disability is denied.

Service connection for a bilateral elbow disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


